

AGREEMENT FOR THE PURCHASE OF COMMON STOCK

 
THIS PURCHASE AGREEMENT,  (this “Agreement”) made this 17th  day of October,
2011, by and between Mariya Kokho, an individual (“Kokho”), Vasiliy Ignatenko,
an individual (“Ignatenko” and together with Kokho, the “Sellers”), Soton
Holdings Group, Inc., a Nevada corporation (the “Company” or “Soton”), and
Petrina Advisors, Inc., a New York corporation (“Purchaser”), setting forth the
terms and conditions upon which Sellers will sell to Purchaser and Purchaser
will purchase from Sellers certain securities (the “Securities”) consisting of
Two Million Five Hundred Thousand (2,500,000) shares of Soton Holdings Group,
Inc. common stock (the “Shares”).  Together the Sellers, Soton and the Purchaser
are referred to herein as the “Parties.”


In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:


WITNESSETH


WHEREAS, the Sellers own the Shares, representing approximately 79% of the
issued and outstanding stock of the Company;


WHEREAS, the Sellers desire to sell, and the Purchaser desires to purchase, the
Shares in accordance with the terms set forth herein;


WHEREAS, the Parties desire and intend that the transactions contemplated by
this Agreement will be a tax free reorganization under Section 368(a)(1)(B) of
the Internal Revenue Code of 1986, as amended.


WHEREAS, the Parties have appointed The Lebrecht Group, APLC, to act as the
Escrow Agent ("Escrow Agent") for this transaction and to receive and hold all
consideration received from the Purchaser for the purchase of the Shares and all
documents, stock certificates, stock powers and corporate records of Soton
received from the Sellers, through the Closing, unless other arrangements are
agreed to by the Parties in writing and given to the Escrow Agent.


WHEREAS, the Parties and Escrow Agent, have entered into an Escrow Agreement
dated of even date herewith, a copy of which is attached hereto as Exhibit A
(the “Escrow Agreement”).


NOW THEREFORE, in consideration of the premises and respective mutual
agreements, covenants, representations and warranties herein contained, it is
agreed between the Parties hereto as follows:

 
1

--------------------------------------------------------------------------------

 

ARTICLE I
SALE OF SECURITIES


1.01      Sale of the Shares.  Subject to the terms and conditions of this
Agreement, and the representation and warranties contained herein, the Sellers
agree to sell the Shares to the Purchaser for a total of Sixteen Thousand
Dollars (U.S.) ($16,000) (the “Purchase Price”).  This is a private transaction
between the Sellers and Purchaser.


1.02      Appointment of Escrow Agent.  The Seller and Purchaser hereby appoint
The Lebrecht Group, APLC, to act as the Escrow Agent as to the distribution of
the Funds received for the purchase of the Shares and distribution of the Shares
and documents of Soton to be held in escrow per the Escrow Agreement, unless it
is agreed by the Parties, in a signed writing delivered to the Escrow Agent,
that the documents and certificates shall be distributed to the Purchaser in
another way.


1.03      Payment:    The Parties agree that the full Purchase Price of Sixteen
Thousand Dollars (U.S.) ($16,000) has been or will be wired on or before
September 9, 2011 (the “Closing Date”), to The Lebrecht Group, APLC Client Trust
Account (“Escrow Account”). This entire sum is fully refundable (less escrow and
wire transfer fees) for any reason or for no reason until the Close of the
transaction.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


To induce the Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereby, the Sellers and the Company represent and
warrant as of the date hereof and as of the Closing, as follows:


2.01      Organization.  Soton is a Nevada corporation duly organized, validly
existing, and in good standing under the laws of that state, has all necessary
corporate powers to own properties and carry on a business, and is duly
qualified to do business and is in good standing in the state of Nevada and
elsewhere.  All actions taken by the incorporators, directors and/or
shareholders of Soton have been valid and in accordance with the laws of the
state of Nevada.


2.02          Capital.   The authorized capital stock of Soton consists of
75,000,000 shares of Common Stock, $0.001 par value, of which 3,175,000 shares
of Common Stock are issued and outstanding.  The Company does not have any
Preferred Stock authorized.  All outstanding shares are fully paid and
non-assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others not a party to this Agreement.  At the Closing, there
will be no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating Soton to issue or to
transfer from treasury any additional shares of its capital stock.  None of the
outstanding shares of Soton are subject to any stock restriction
agreements.  There are 29 shareholders of record of Soton and one shareholder
that holds shares in a brokerage account (street name). All of such shareholders
have valid title to such shares and acquired their shares in a lawful
transaction and in accordance with Nevada corporate law and the applicable
securities laws of the United States.  Of the 3,175,000 shares of common stock
of the Company, 675,000 shares, were validly issued pursuant to an exemption
from registration provided by Regulation S of the Securities Act and have been
registered for resale under the Registration Statement on Form S-1 originally
filed by the Company on November 4, 2010 and which went effective March 11,
2011.

 
2

--------------------------------------------------------------------------------

 

2.03      Subsidiaries.  “Subsidiary” or “Subsidiaries” means all corporations,
trusts, partnerships, associations, joint ventures or other Persons, as defined
below, of which a corporation or limited liability company or any other
Subsidiary of such corporation or limited liability company owns not less than
twenty percent (20%) of the voting securities or other equity or of which such
corporation or limited liability company or any other Subsidiary of such
corporation or limited liability company possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies, whether
through ownership of voting shares, management contracts or otherwise.  “Person”
means any individual, corporation, trust, association, partnership,
proprietorship, joint venture or other entity.  The Company has no subsidiaries.


2.04      Financial Statements. The Company has audited financial statements and
more recent unaudited financial statements which can be found on Edgar in the
last Form S-1 and 10-Q that were filed.  The Company has supporting
documentation for all entries on its audited and unaudited financial statements
and all financial statements of the Company were prepared in accordance with
generally accepted accounting principles (GAAP).


2.05      Public Company Status.  The Company is a fully reporting company under
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), public
company listed on the OTC Bulletin Board, and has been assigned the trading
symbol of SDGU.  The Company is in compliance with all listing requirements of
the OTC Bulletin Board.  After the Purchase, the Purchaser of the Shares shall
file any required filing(s) disclosing the acquisition of the Shares by the
Purchaser (”Disclosure Document”).


2.06     Filings with Government Agencies.  Soton is current in its Exchange Act
reporting requirements, including, but not limited to, its annual and quarterly
reports required to be filed with the Securities and Exchange Commission.  The
Company recently filed a 10-Q with the SEC with unaudited, XBRL-compliant,
financial statements covering the period ended June 30, 2011.  All of Soton’s
Securities Act and Exchange Act filings with the Securities and Exchange
Commission are compliant with the applicable rules promulgated for such
filing.  The Registration Statement on Form S-1 originally filed by the Company
on November 4, 2010 and which went effective March 11, 2011, is current and can
be relied upon to remove the restrictive legend from the shares of the Company’s
common stock owned by the Selling Stockholders listed in the Registration
Statement.  Soton has made all filings with the state of Nevada that might be
required.  Upon the purchase of the Shares by the Purchaser, the Purchaser will
have the full responsibility for filing any and all documents required by the
Securities and Exchange Commission, and/or any other government agency that may
be required.  The Sellers will supply the Purchaser with all information that is
relevant for the Company.  After the Closing, the Purchaser understand that the
Seller will have no responsibility whatsoever for any filings made by the
Company in the future, either with the SEC, FINRA, DTC or the State of Nevada,
but agree to cooperate fully with the Purchaser in the event input or
information is required from the Sellers.  The Company has current Edgar filing
codes which will be supplied to the incoming officers and directors of the
Company at Closing.


2.07      Shell Company Status.  Since inception and through the Closing the
Company has not been a “shell company” as such term is defined in Section 405 of
the Securities Act of 1933, as amended (the “Securities Act”).  The Company’s
periodic filings with the Securities and Exchange Commission prior to Closing
have properly reflected the Company’s non-shell status.

 
3

--------------------------------------------------------------------------------

 

2.08      DTC-Eligibility.  The Company has approval from The Depository Trust
Company to transfer its shares between brokers electronically and is
“DTC-Eligible.”


2.09      Liabilities.  It is understood and agreed that the purchase of the
Shares is predicated on Soton not having any liabilities at Closing, and the
Company will not, as of Closing, have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise that will not be
paid by the Company or the Sellers at Closing.  Soton shall have paid all
liabilities outstanding, including, but not limited to, federal and state taxes,
edgar fees, and transfer agent fees.  The Sellers are not aware of any pending,
threatened or asserted claims, lawsuits or contingencies involving the Company
or its securities. To the best of knowledge of the Sellers, there is no dispute
of any kind between Soton and any third party, and no such dispute will exist at
the Closing of this transaction; and at the Closing, Soton will be free from any
and all liabilities, liens, claims and/or commitments.  The Sellers agree to
indemnify the Purchaser against any past liabilities pertaining to its conduct
of business that should arise within one (1) year of Closing.


2.10      Tax Returns.  Soton is current and has filed all required federal
income tax returns and state income tax returns and is current with its State of
Nevada franchise taxes.  As of Closing, there shall be no taxes of any kind due
or owing.  The Sellers agree to assist the Purchaser and the Company with the
preparation of the Company’s tax returns by providing any information reasonably
needed by the preparer of the tax returns.


2.11      Ability to Carry Out Obligations.  The Sellers have the right, power,
and authority to enter into, and perform their obligations under this
Agreement.  The execution and delivery of this Agreement by the Sellers and the
performance by the Sellers of its obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaws, or other
agreement or instrument to which Soton the officers, directors or Sellers are a
party, or by which they may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would cause
Soton (and/or assigns) to be liable to any party, or (c) an event that would
result in the creation or imposition of any lien, charge, or encumbrance on any
asset of Soton or upon the Shares.


2.12      Contracts, Leases and Assets.  Soton is not a party to any contract,
agreement or lease other than those agreements listed on Schedule 2.12 (unless
such contract, agreement or lease has been assigned to another party or Soton
has been released from its obligations thereunder).  No person holds a power of
attorney from Soton or the Sellers.  At the Closing, Soton will have no assets
or liabilities.


2.13      Guaranties.  The Company has not guaranteed any dividend, obligation
or indebtedness of any person or legal entity; nor has any person or legal
entity guaranteed any dividend, obligation or indebtedness of the Company.

 
4

--------------------------------------------------------------------------------

 

2.14      Compliance with Laws.  To the best of knowledge of the Sellers, Soton
has complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation pertaining to its
corporate organization and its business.  To the best of the knowledge of the
Sellers, Soton has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities.  At the time
that Soton sold Shares to the Sellers, the Company was entitled to use the
exemptions provided by the Securities Act relative to the sale of its
securities, including, but not limited to, the Shares.  The Shares being sold
herein are being sold in a private transaction between the Sellers and the
Purchaser, and the Sellers make no representation as to whether the Shares are
subject to trading restrictions under the Securities Act of 1933, as amended and
rules thereunder.


2.15      Litigation.  Soton is not a party to any suit, action, arbitration, or
legal administrative, or other proceeding, or pending governmental
investigation. To the best knowledge of the Seller, there is no basis for any
such action or proceeding and no such action or proceeding is threatened against
Soton.  Soton is not a party to or in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality.


2.16      Conduct of Business.  Prior to the Closing, Soton shall conduct its
business in the normal course, and shall not (without the prior written approval
of Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its Certificate
of Incorporation or Bylaws, (iii) declare dividends, or redeem, sell, or issue
any stock or other securities (iv) incur any liabilities, except in the normal
course of business, (v) acquire or dispose of any assets, enter into any
contract, guarantee obligations of any third party, or (vi) enter into any other
transaction.


2.17      Books and Records.  The Company keeps its books, records and accounts
(including, without limitation, those kept for financial reporting purposes and
for tax purposes) in accordance with good business practice and in sufficient
detail to reflect the transactions and dispositions of their assets, liabilities
and equities.  The minute books of the Company contain records of their
shareholders’ and directors’ meetings and of action taken by such shareholders
and directors.  The meetings of directors and shareholders referred to in such
minute books were duly called and held, and the resolutions appearing in such
minute books were duly adopted.  The signatures appearing on all documents
contained in such minute books are the true signatures of the persons purporting
to have signed the same.


2.18      Closing Documents.   All articles, bylaws, minutes, consents or other
documents pertaining to Soton to be delivered at the Closing shall be valid and
in accordance with the laws of Nevada.


2.19      Title.   The Sellers have good and marketable title to all of the
Shares being sold by him to the Purchaser pursuant to this Agreement.  The
Securities will be, at the Closing, free and clear of all liens, security
interests, pledges, charges, claims, encumbrances and restrictions of any kind,
except for restrictions on transfer imposed by federal and state securities
laws.  None of the Securities are or will be subject to any voting trust or
agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to such Securities.  Except as provided in this
Agreement, the Seller is not a party to any agreement which offers or grants to
any person the right to purchase or acquire any of the Securities.  There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the securities by Purchaser (and/or assigns)
impair, restrict or delay voting rights with respect to the Securities.

 
5

--------------------------------------------------------------------------------

 

2.20       Transfer of Shares.  The Sellers agree to supply all necessary
paperwork, including the share certificates representing the Shares and
medallion-guaranteed stock powers, or other sufficient transfer authorization,
to transfer the Shares into the Purchaser’s name and to actually transfer the
Shares into the Purchaser’s name and deliver the physical certificates to the
Escrow Agent to be released to the Purchaser at the Closing.


2.21       Representations.  All representations shall be true as of the Closing
and all such representations shall survive the Closing.


ARTICLE III
CLOSING


3.01       Closing for the Purchase of the Shares.  The Closing (the “Closing”)
of this transaction for the purchase of the Shares will occur when all of the
documents and consideration described in 3.02 below, have been delivered, or
other arrangements made and agreed to.  Unless the Closing of this transaction
takes place on or before October 31, 2011, then either party may terminate this
Agreement.


3.02       Documents and Payments to be Delivered at Closing of the
Purchase.  As part of the Closing of the purchase of the Shares, the following
documents, in form reasonably acceptable to counsel to the Parties, shall be
delivered:


(a)         By the Sellers:



 
(i)
Certificate of Incorporation and all amendments thereto;




 
(ii)
Bylaws and all amendments thereto;




 
(iii)
Minutes and Consents of Shareholders;




 
(iv) 
Minutes and Consents of the board of directors;




 
(v) 
List of officers and directors;




 
(vi)
Evidence of Good Standing with the Secretary of State of Nevada;



 
(vii)
Current Shareholder list from the Transfer Agent;



 
(viii)
True and correct copies of all of the business records of Soton, including but
not limited to correspondence files and agreements and contracts;



 
(ix)
Stock certificates in the name of the Purchaser, without restrictive legend,
representing the Shares (2,500,000 shares of common stock of the Company);



 
(x)
Board of directors resolution appointing a new President, Secretary and
Treasurer of the Company as designated by Purchaser, and the acceptance of all
resignations of all officers of Soton;


 
6

--------------------------------------------------------------------------------

 

 
(xi)
Resignations of all officers of Soton;



 
(xii)
Board of directors resolution appointing new director(s) of Soton as designated
by  the Purchaser and the resignation of all its current directors;



 
(xiii)
Board of directors resolution approving the signing of this Agreement by the
Company and confirming the representations and warranties of the Company in this
Agreement;



 
(xiv)
Copies of Soton’s federal and state tax returns for their last fiscal year and
any other tax returns filed by Soton, along with written confirmation that said
tax returns were filed with the appropriate federal and state agencies and that
all taxes, if any, including fees, interest and fines, have been paid in full;



 
(xv)
A fully executed copy of the Amendment No. 1 to the Bottle Supply Agreement by
and between Soton and Hangzhou Yangcheng Company, Ltd. in form attached hereto
as Exhibit  B; and



 
(xvi)
Such other documents of Soton as may be reasonably required by Purchaser, if
available.



(b)         By Purchasers:


(i)          Wire transfer to The Lebrecht Group, APLC Client Trust Account the
amount of $16,000, representing the total Purchase Price for the Shares, to the
wire instructions provided by the Escrow Agent.


3.03       Conditions Precedent.  This Agreement, and the transactions
contemplated hereby, shall be subject to the following conditions precedent:


The obligation of the Purchaser to pay the Purchase Price shall be subject to
the fulfillment (or waiver by the Purchaser), at or prior to the Closing or the
applicable delivery date thereof, of the following conditions, which the Seller
and the Company agree to use their best efforts to cause to be fulfilled:
 
(a)        Representations, Performance.  If the Closing Date is not the date
hereof, the representations and warranties contained in Article 2 hereof shall
be true at and as of the date hereof and shall be repeated and shall be true at
and as of the Closing Date with the same effect as though made at and as of the
Closing Date, except as affected by the transactions contemplated hereby; the
Sellers and the Company shall have duly performed and complied with all
agreements and conditions required by this Agreement to be performed or complied
with by it prior to or on the Closing Date.
 
(b)        Consents.  Any required consent to the transactions contemplated by
this Agreement shall have been obtained or waived.

 
7

--------------------------------------------------------------------------------

 

(c)         Litigation.  No suit, action, arbitration or other proceeding or
investigation shall be threatened or pending before any court or governmental
agency in which it is sought to restrain or prohibit or to obtain material
damages or other material relief in connection with this Agreement or the
consummation of the transactions contemplated hereby or which is likely to
affect materially the value of the Shares or the Company.


(d)         Proceedings and Documentation.  All corporate and other proceedings
of the Company in connection with the transactions contemplated by this
Agreement, and all documents and instruments incident to such corporate
proceedings, shall be satisfactory in form and substance to the Purchaser and
the Purchaser’s counsel, and the Purchaser and the Purchaser’s counsel shall
have received all such receipts, documents and instruments, or copies thereof,
certified if requested, to which the Purchaser is entitled and as may be
reasonably requested.


(e)         Property Loss.  No portion of Soton’s assets shall have been
destroyed or damaged or taken by condemnation under circumstances where the loss
thereof will not be substantially reimbursed to the Purchaser through the
proceeds of applicable insurance or condemnation award.


(f)          Consents and Approvals.  All material licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental or
regulatory bodies which are (1) necessary to enable the Purchaser to fully
operate the business of Soton as contemplated from and after the Closing shall
have been obtained and be in full force and effect, or (2) necessary for the
consummation of the transactions contemplated hereby, shall have been
obtained.  Any notices to or consents of any party to any agreement or
commitment constituting part of the transactions contemplated hereby, or
otherwise required to consummate any such transactions, shall have been
delivered or obtained.


ARTICLE IV
INVESTMENT INTENT


4.01       Transfer Restrictions.  The Purchaser (and/or assigns) agrees that
the securities being acquired pursuant to this Agreement may be sold, pledged,
assigned, hypothecated or otherwise transferred, with or without consideration
(“Transfer”) only pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.


4.02.      Investment Intent.  The Purchaser is acquiring the Shares for their
own account for investment, and not with a view toward distribution thereof.


4.03.      No Advertisement.   The Purchaser acknowledges that the Shares have
been offered to them in direct communication between them and Seller, and not
through any advertisement of any kind.

 
8

--------------------------------------------------------------------------------

 

4.04.      Knowledge and Experience.   (a) The Purchaser acknowledges that it
has been encouraged to seek their own legal and financial counsel to assist them
in evaluating this purchase. The Purchaser acknowledges that Seller has given
them and all of their counselors access to all information relating to Soton’s
business that they or any one of them have requested. The Purchaser acknowledges
that it has sufficient business and financial experience, and knowledge
concerning the affairs and conditions of Soton so that they can make a reasoned
decision as to this purchase of the Shares and are capable of evaluating the
merits and risks of this purchase.


4.05.      Restrictions on Transferability.   The Purchasers are aware of the
restrictions on transferability of the Shares and further understand the
certificate representing these shares shall bear the following legend.


(a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.


(b) The Purchaser understands that these Shares may only be disposed of pursuant
to either (i) an effective registration statement under the Act, or (ii) an
exemption from the registration requirements of the Act.


(c) Neither Soton nor the Sellers have neither filed such a registration
statement with the SEC or any state authorities nor agreed to do so, nor
contemplates doing so in the future, and in the absence of such a registration
statement or exemption, the Purchaser may have to hold the Shares indefinitely
and may be unable to liquidate them in case of an emergency.

 
9

--------------------------------------------------------------------------------

 

ARTICLE V
COVENANTS, INDEMNIFICATION


5.01       To induce the Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, and without limiting any
covenant, agreement, representation or warranty made, the Sellers and the
Company covenant and agree as follows:


(a)         Notices and Approvals.  The Company and the Sellers agree: (a) to
give all notices to third parties which may be necessary or deemed desirable by
the Purchaser in connection with this Agreement and the consummation of the
transactions contemplated hereby; (b) to use their best efforts to obtain all
federal and state governmental regulatory agency approvals, consents, permit,
authorizations, and orders necessary or deemed desirable by the Purchaser in
connection with this Agreement and the consummation of the transactions
contemplated hereby; and (c) to use their best efforts to obtain all consents
and authorizations of any other third parties necessary or deemed desirable by
the Purchaser in connection with this Agreement and the consummation of the
transactions contemplated hereby.


(b)         Information for the Purchaser’s Statements and Applications.  The
Sellers and the Company and their employees, accountants and attorneys shall
cooperate fully with the Purchaser in the preparation of any statements or
applications made by the Purchaser or the Company to any federal or state
governmental regulatory agency in connection with this Agreement and the
transactions contemplated hereby and to furnish the Purchaser with all
information concerning the Company and the Sellers necessary or deemed desirable
by the Purchaser for inclusion in such statements and applications, including,
without limitation, all requisite financial statements and schedules.


(c)         Access to Information.  The Purchaser, together with his appropriate
attorneys, agents and representatives, shall be permitted to make the full and
complete investigation of the Sellers and the Company and have full access to
all of the books and records of the other during reasonable business
hours.  Notwithstanding the foregoing, such parties shall treat all such
information as confidential and shall not disclose such information without the
prior consent of the other.


ARTICLE VI
REMEDIES


6.01       Arbitration.   Any controversy or claim arising out of, or relating
to, this Agreement, or the making, performance, or interpretation thereof, shall
be settled by arbitration in Texas in accordance with the Rules of the U.S.
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.


6.02       Termination.  In addition to any other remedies, the Purchaser may
terminate this Agreement, if at the Closing, the Sellers have failed to comply
with all material terms of this Agreement have failed to supply any documents
required by this Agreement unless they do not exist, or have failed to disclose
any material facts which could have a substantial effect on any part of this
transaction.

 
10

--------------------------------------------------------------------------------

 

6.03       Indemnification.  From and after the Closing, the Parties, jointly
and severally, agree to indemnify the other against all actual losses, damages
and expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.


6.04       Indemnification Non-Exclusive.  The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.


ARTICLE VII
MISCELLANEOUS


7.01       Captions and Headings.  The article and paragraph headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.


7.02       No Oral Change.  This Agreement and any provision hereof, may not be
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by both Parties.


7.03       Non Waiver.  Except as otherwise expressly provided herein, no waiver
of any covenant, condition, or provision of this Agreement shall be deemed to
have been made unless expressly in writing and signed by the party against whom
such waiver is charged; and (i) the failure of any Party to insist in any one or
more cases upon the performance of any of the provisions, covenants, or
conditions of this Agreement or to exercise any option herein contained shall
not be construed as a waiver or relinquishment for the future of any such
provisions, covenants, or conditions, (ii) the acceptance of performance of
anything required by this Agreement to be performed with knowledge of the breach
or failure of a covenant, condition, or provision hereof shall not be deemed a
waiver of such breach or failure, and (iii) no waiver by any Party of one breach
by another Party shall be construed as a waiver with respect to any other or
subsequent breach.


7.04       Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.


7.05       Entire Agreement.  This Agreement, including any and all attachments
hereto, if any, and the Escrow Agreement contain the entire agreement and
understanding between the Parties, and supersede all prior agreements and
understandings.


7.06       Significant Changes   The Sellers understand that significant changes
may be made in the capitalization and/or stock ownership of Soton, which changes
could involve a forward or reverse stock split and/or the issuance of additional
shares, thus possibly having a dramatic negative effect on the percentage of
ownership and/or number of shares owned by present shareholders of Soton.

 
11

--------------------------------------------------------------------------------

 

7.07       Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.


7.08       Notices.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the second day if faxed or sent by overnight mail, and
properly addressed or faxed as follows:


If to the Sellers:


Mariya Kokho
     
Phone:
 
Fax:
 
E-mail: 
   
Vasiliy Ignatenko
     
Phone:
 
Fax:
 
E-mail:
 



If to the Company:


Soton Holdings Group, Inc.
           
Attn.
Mariya Kokho
Phone:
 
Fax:
 
E-mail: 
 



If to the Purchaser:


Petrina Advisors, Inc.
180 Madison Ave., Suite 1702
New York, NY  10016
Attn. Paul Vassilakos, President
Phone: (646) 240-4262
Fax: (212) 696-4571
Email: pvassilakos@cullenagritech.com


 
12

--------------------------------------------------------------------------------

 

with a copy to:


The Lebrecht Group, APLC
9900 Research Drive
Irvine, CA  92618
Attn.  Craig V. Butler, Esq.
Phone:  (949) 635-1240
Fax:  (949)635-1244
Email:  cbutler@thelebrechtgroup.com



7.09       Binding Effect.   This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


7.10       Effect of Closing.   All representations, warranties, covenants, and
agreements of the Parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement.


7.11       Mutual Cooperation.    The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


7.12       Expenses.  Except as otherwise specifically provided for herein,
whether or not the transactions contemplated hereby are consummated, each of the
Parties hereto shall bear the cost of all fees and expenses relating to or
arising from its compliance with the various provisions of this Agreement and
such Party’s covenants to be performed hereunder, and except as otherwise
specifically provided for herein, each of the Parties hereto agrees to pay all
of its own expenses (including, without limitation, attorneys and accountants’
fees and printing expenses) incurred in connection with this Agreement, the
transactions contemplated hereby, the negotiations leading to the same and the
preparations made for carrying the same into effect, and all such fees and
expenses of the Parties hereto shall be paid prior to Closing.


7.13       Finders’ and Related Fees.  Each of the Parties hereto is responsible
for, and shall indemnify the other against, any claim by any third party to a
fee, commission, bonus or other remuneration arising by reason of any services
alleged to have been rendered to or at the instance of said Party to this
Agreement with respect to this Agreement or to any of the transactions
contemplated hereby.


7.14       Governing Law.  This Agreement has been negotiated and executed in
the State of New York and shall be construed and enforced in accordance with the
laws of such state.


7.15       Forum.  Each of the Parties hereto agrees that any action or suit
which may be brought by any Party hereto against any other Party hereto in
connection with this Agreement or the transactions contemplated hereby may be
brought only in a federal or state court in New York County, New York.

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first above written.


“Sellers”
 
“Purchaser”
     
Mariya Kokho
 
Petrina Advisors, Inc.
an individual
 
a New York corporation
       
/s/ Mariya Kokho
   
/s/ Paul Vassilakos
By:
Mariya Kokho
 
By:
Paul Vassilakos
   
Its:
President
     
Vasiliy Ignatenko
   
an individual
           
/s/ Vasily Ignatenko
   
By:
Vasiliy Ignatenko
         
“Company”
         
Soton Holdings Group, Inc.,
   
a Nevada corporation
           
/s/ Mariya Kokho
   
By:
Mariya Kokho
   
Its:
President
   


 
14

--------------------------------------------------------------------------------

 

Schedule 2.12


Material Agreements


 
1)
Letter of Intent with Khan Krum Winery dated September 30, 2010.

 
2)
Bottle Supply Agreement with Hangzhou Yangcheng Company, Ltd. dated November 25,
2010.

 
3)
Amendment No. 1 to Bottle Supply Agreement with Hangzhou Yangcheng Company, Ltd.
dated August 15, 2011.

 
4)
Transfer Agent Agreement with Island Stock Transfer dated January 31, 2011.


 
15

--------------------------------------------------------------------------------

 

Exhibit A


Escrow Agreement

 
16

--------------------------------------------------------------------------------

 

Exhibit B


Amendment No. 1 to Bottle Supply Agreement

 
17

--------------------------------------------------------------------------------

 